In an action to declare the validity of a lease and for other relief, in which defendant interposed a counterclaim to declare the lease terminated, plaintiff appeals from an order of the Supreme Court, Nassau County, entered October 6, 1965, which denied its motion for findings inter alia that plaintiff and its president were not in contempt of court for failure to comply with the terms of a judgment in defendant’s favor and a subsequent contempt order of said court entered September 14, 1964 and April 6, 1965, respectively. Order affirmed, without costs. No opinion. (The judgment was affirmed [South Bay Center v. York Assoc., 22 A D 2d 1016, mot. for lv. to app. den. 15 N Y 2d 488] ; see, also, South Bay Center v. York Assoc., 25 A D 2d 759.) Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.